Case 4:16-cr-O0006-MHC-WEJ Document 280 Filed 11/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ROME DIVISION

UNITED STATES OF AMERICA,

Criminal Indictment No.

)
)
Vv. )
) 4:16-CR-06-HLM-WEJ
)
)
)

DEMONTRA SHAROD LUCEAR,

Defendant.

 

NOTICE OF APPEARANCE OF COUNSEL

COMES NOW West Evans, Esq., with the law firm of Cox, Byington,
Twyman & Johnson, LLP, who files this Notice of Appearance of Counsel for
DEMONTRA SHAROD LUCEAR, the Defendant herein.

This 15th day of November, 2019.

Respectfully submitted,

COX, BYINGTON,
TWYMAN & JOHNSON, LLP

BY:__/s/ M. West Evans
M. WEST EVANS
711 Broad Street Georgia Bar Number 131714
Rome, Georgia 30161 Attorneys for Defendant
(706) 291-2002
(706) 291-6242 facsimile
Case 4:16-cr-O0006-MHC-WEJ Document 280 Filed 11/15/19 Page 2 of 2

CERTIFICATE OF SERVICE
I, M. WEST EVANS, do certify that I have this day electronically filed the
foregoing NOTICE OF APPEARANCE OF COUNSEL with the Clerk of Court
using the CM/ECF system which will automatically serve a copy of the same via
email notification upon the following attorneys of record:
Jennifer Keen, Esq
Assistant United States Attorney
U.S. Attorney's Office
600 U.S. Courthouse
75 Spring Street, S.W.
Atlanta, GA 30303
This 15th day of November, 2019.

/s/ M. West Evans
M. WEST EVANS
